Title: Charles G. Paleske to Thomas Jefferson, 16 September 1811
From: Paleske, Charles G.
To: Jefferson, Thomas


          
                  Sir 
                   
                     Philadelphia 
                     September 16th 1811 
          
		  
		   
		   
		  
		  
		  Equally convinced with You of the incalculable benefit, which would result to the United States,—a country enjoying all climates and productions of the earth,—and particularly in its present situation in regard to external commerce, equally hazardous and unproductive in future—from
			 well constructed canals—
		  am induced to inclose the law passed the 2d April last, the proclamation of our Governor and the byelaws, also the terms of the intended Loan for $100,000, and the address to the citizens, which were intended (perhaps with some alterations) to be printed and annexed to the printed Laws. But the many failures during last forthnight and the number apprehended during this autumn have induced the board to postpone the application for the
			 present. And we further apprehend, that the revolution it will create in all mony transactions will be felt sufficiently long to prevent any attempt of making surveys next Year, unless the United States will make the said Loan to our corporation free of Interest for seven Years, on condition of our paying the Surveys and estimates to Lake Erie,—to which effect it is intended to make application to the next Congress as early as may be adviseable, hoping it will meet Your approbation and countenance.
          Inclosed blank certificate for the new Stock hope will be found a good specimen of the improvements made in the art of engraving.—
          I have the honor to be with great respect and consideration Sir Your obedient Servt
                  Charles G: Paleske
        